DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
 
Information Disclosure Statement
The Information Disclosure Statement filed on 08/02/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Response to Arguments
Applicant’s arguments, see current Remarks filed on 07/29/2022, with respect to current claims 1-6, 8-14, 16-19, 21 and 23 have been fully considered and are persuasive.  The previous 103 rejections have been withdrawn. 
The previous claim objections regarding previous claims 7, 12, 13, 18 and 19 have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(a) claim rejection regarding previous claim 9 has been considered and is now withdrawn as a result of the current claim amendment.
The previous 112(b) claim rejections regarding previous claims 1-14, 16-19 and 21 have been considered and are now withdrawn as a result of the current claim amendments.

Allowable Subject Matter
Claims 1-6, 8-14, 16-19, 21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Gravitt et al. (U.S. 2003/0031621 A1) (hereinafter “Gravitt”), Gill et al. (U.S. 2003/0200997 A1) (hereinafter “Gill”) and Gupta et al. (U.S. 2012/0021062 A1) (hereinafter “Gupta”) are considered the closest prior arts.  Specifically, Gravitt teaches a method of treating process water (motive water) (see FIG. 1, motive water source 1 for pumping motive water) (see paragraph 33 – “…the system consists of the following components and subsystems:  the Motive Water Source 1 which may be a pump or other pressure system, Eductor piping 2 to connect the motive water source 1 to the Eductor 3…”), comprising:
	determining a chlorine dioxide level in the process water (see FIG. 1, chlorine dioxide analyzer 102), an oxidation reduction potential (ORP) of the process water (see FIG. 1, ORP meter 105), and a pH of the process water (see FIG. 1, pH meter 104) (see paragraph 33 – “…a control system comprised of a system controller 10, connected to input and output devices needed to control the system operation including a flow monitor for motive water 101, a chlorine dioxide analyzer 102, interface to a digital control system 103, pH meter 104, ORP meter 105, and a user interface 105.”) (see paragraph 38 – “The system controller 10 receives information input via the user interface 105 and/or the flow monitor for motive water 101, the chlorine dioxide analyzer 102, interface to a digital control system 103, pH meter 104, ORP meter 105.  The system controller 10 will respond with the appropriate production rate, or shutdown, or alert as appropriate to the current demand or conditions.”);
	feeding an acid through a first feed line into a diluent stream in a diluent line (see FIG. 1, an acid storage tank 54, an acid flow check valve 61, an acid pump 52, an acid piping 6 and an acid spray nozzle 72.  Furthermore, the acid is fed through the feed line 6 into the reactor/tank 7, wherein the resulting solution is further fed/injected into eductor 3 via piping 8.  Also, motive water is pumped by motive water source 1 and via piping 2 into the eductor 3, where the motive water and the resulting solution are mixed/treated/interacted to further produce an effluent stream in effluent piping 9) (see paragraph 33 – “…an acid metered feed system comprised either of an acid educted feed system, an acid pump 52 or an acid gravity feed system and an acid storage tank 54, chemical feed piping 6 to connect the respective feed systems to the system reactor 7, acid flow check valve 61…”) (see paragraph 34 – “The system reactor 7 is further comprised of the following:  a chlorate/reducing agent blend spray nozzle 71, an acid spray nozzle 72, a spherical reaction chamber 73 and a baffle 74.”);
	feeding a chlorate salt through a second feed line into the diluent stream in the diluent line (see FIG. 1, a chlorate/reducing agent blend storage tank 44, a chlorate/reducing agent blend flow check valve 62, a chlorate/reducing agent blend pump 42, a chlorate/reducing agent blend piping 6, and a chlorate/reducing agent blend spray nozzle 71.  Furthermore, the chlorate salt is fed through the feed line 6 into the reactor/tank 7, wherein the resulting solution is further fed/injected into eductor 3 via piping 8.  Also, motive water is pumped by motive water source 1 and via piping 2 into the eductor 3, where the motive water and the resulting solution are mixed/treated/interacted to further produce an effluent stream in effluent piping 9) (see paragraph 33 – “…the chlorate/reducing agent blend metered feed system, comprised either of an educted feed system, a chlorate/reducing agent blend pump 42 or a chlorate/reducing agent blend gravity feed system, and a chlorate/reducing agent blend storage tank 44…chemical feed piping 6 to connect the respective feed systems to the system reactor 7…chlorate/reducing agent blend flow check valve 62…”) (see paragraph 34 – “The system reactor 7 is further comprised of the following:  a chlorate/reducing agent blend spray nozzle 71, an acid spray nozzle 72, a spherical reaction chamber 73 and a baffle 74.”) (see claim 8 – “…the metal chlorate is sodium chlorate, the reducing agent blend is at least one of the following, hydrogen peroxide…”);
passing the diluent stream in the diluent line through a mixer before the diluent stream in the diluent line is injected into the process water (see Gravitt FIG. 1, eductor 3) (see Gravitt FIG. 1, reactants (acid and chlorate salt) are fed into the reactor/tank 7, whereby the resulting solution fluid stream is fed into eductor 3 via piping 8.  Also, motive water is pumped by motive water source 1 and via piping 2 into the eductor 3, where the motive water and the resulting solution fluid stream are mixed/treated/interacted to further produce an effluent stream in effluent piping 9) (see Gravitt paragraph 37 – “…Successive amounts of the Acid and Chlorate/Reducing agent blend reactants are sprayed…The Eductor 3, by means of the motive water flow produced by the Motive Water Source 1…continuously and transporting the reaction products into the motive water stream where they are mixed with the water stream and are ready for use…”), and
injecting the diluent stream in the diluent line into the process water (see FIG. 1, reactants (acid and chlorate salt) are fed into the reactor/tank 7, whereby the resulting solution fluid stream is fed into eductor 3 via piping 8.  Also, motive water is pumped by motive water source 1 and via piping 2 into the eductor 3, where the motive water and the resulting solution fluid stream are mixed/treated/interacted to further produce an effluent stream in effluent piping 9) (see paragraph 33 – “…Eductor/Reactor connection piping 8, and effluent out feed piping 9…”) (see claim 8 – “…the metal chlorate is sodium chlorate, the reducing agent blend is at least one of the following, hydrogen peroxide…”).
Gill further teaches a method of cleaning and disinfecting industrial water in a cooling tower (see Gill paragraph 20 – “…a method of simultaneously cleaning and disinfecting an industrial water system…”) (see Gill paragraph 69 – “These industrial water systems include…cooling water systems, including open recirculating, closed and once-through cooling water systems…”) (see Gill paragraph 116 – “If a cooling tower has been cleaned and disinfected by the method of the instant claimed invention…”) (see Gill paragraph 132 – “These industrial water systems consist of evaporative cooling towers, open re-circulating, closed and once-through cooling water systems…”) including feeding an acid (see Gill paragraph 64 – “an acid;”) (see Gill paragraph 78 – “The acid is selected from the group consisting of…hydrochloric acid, sulfuric acid…”) (see Gill paragraph 80 – “The amount of acid added to the water of the industrial water system depends upon what type of industrial water system…a cooling water system, then the amount of acid added is that required to achieve and maintain a pH…People of ordinary skill in the art know how to calculate how much of each acid would be required in order to achieve the desired pH by taking into account the system volume and the alkalinity within the system.”) (see Gill paragraph 164 – “Inhibited hydrochloric acid is then added to the water.  Sufficient hydrochloric acid is added such that the pH of the water is from about 2.0 to about 3.0…while continuing to add whatever acid is required in order to maintain a pH of from about 2.0 to about 2.5…”), and feeding a chlorate salt (see Gill paragraph 63 – “a Compound selected from the group consisting of the alkali salts of chlorite and chlorate or a mixture thereof…”) (see Gill paragraph 71 – “The compound is selected from the alkali salts of chlorite and chlorate and mixtures thereof.  These alkali salts include…sodium chlorate…”) (see Gill paragraph 76 – “The amount of sodium chlorate or potassium chlorate added to the water of the industrial water system depends upon what type of industrial water system…a cooling water system, then the amount of sodium chlorate added is from about 1 ppm to about 1000 ppm…”) (see Gill paragraph 163 – “Sufficient sodium chlorite (NaClO2), take from the chemical stockroom, is added to the system water such that its concentration in the water is 100 ppm…”), wherein feeding the acid and feeding the chlorate salt do not occur at the same time (do not overlap) (see Gill paragraphs 61-65 – “providing an industrial water system; adding to the water of said industrial water system a compound selected from the group consisting of the alkali salts of chlorite and chlorate or a mixture thereof; and an acid; and wherein said acid is added before the Compound is added, or the acid is added after the Compound is added;”).
Gupta further teaches a very similar configuration to the claimed invention wherein an acid is fed through a first feed line, and a salt is fed through a second feed line (see Gupta FIGS. 5-14), and wherein both the acid and the salt are fed/injected into a line comprising water (diluent line including diluent), and also multiple mixers are incorporated in the diluent line and/or in a tank (see Gupta paragraphs 56-63).
However, the combination does not explicitly teach passing the diluent stream in the diluent line through a first mixer after feeding the first feed line and before feeding the second feed line into the diluent stream in the diluent line, and passing the diluent stream in the diluent line through a second mixer before the diluent stream in the diluent line is injected into the process water but after the diluent stream in the diluent line is passed through the first mixer, as recited in amended, independent claim 1, and as argued by Applicant on page 7 of the Remarks section filed on 07/29/2022.
	In the alternative rejection filed on 03/30/2022, regarding amended, independent claim 1, Gupta et al. (U.S. 2012/0021062 A1) (hereinafter “Gupta”) is considered the closest prior art.  Specifically, Gupta teaches a method of treating process water in a cooling tower (see Gupta FIGS. 5-14) (see Gupta paragraphs 14 and 52), comprising:
	determining a chlorine dioxide level in the process water, an oxidation reduction potential (ORP) of the process water, and a pH of the process water (see Gupta paragraph 51);
	feeding an acid through a first feed line into a diluent stream in a diluent line (see Gupta paragraphs 52 and 56-63);
	feeding a chlorate salt through a second feed line into the diluent stream in the diluent line (see Gupta paragraphs 52 and 56-63);
	passing the diluent stream in the diluent line through mixers (see Gupta paragraphs 52 and 56-63); and
	injecting the diluent stream in the diluent line into the process water (see Gupta paragraphs 52 and 56-63);
	wherein feeding the acid and feeding the chlorate salt do not occur at the same time (see Gupta paragraphs 14 and 40).
However, Gupta does not explicitly teach passing the diluent stream in the diluent line through a first mixer after feeding the first feed line and before feeding the second feed line into the diluent stream in the diluent line, and passing the diluent stream in the diluent line through a second mixer before the diluent stream in the diluent line is injected into the process water but after the diluent stream in the diluent line is passed through the first mixer, as recited in amended, independent claim 1, and as argued by Applicant on page 7 of the Remarks section filed on 07/29/2022.
	Corresponding dependent claims 2-6, 8-12, 21 and 23 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
Similar analysis applies to amended, independent claim 13 (method).
	Corresponding dependent claims 14 and 16-19 further limit the subject matter of independent claim 13, and thus are also allowable at least for the same reasons as independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773